Citation Nr: 1028620	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-43 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher evaluation than 50 percent for 
posttraumatic stress disorder (PTSD) prior to December 4, 2008, 
and an evaluation in excess of 70 percent effective thereafter.    

2.  Entitlement to an effective date prior to December 4, 2008 
for grant of entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952, 
including combat service during the Korean Conflict, and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 and a February 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO). In the June 2006 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 50 percent evaluation, effective from December 5, 
2005.  The Veteran appealed the assigned rating, to include an 
award of individual unemployability. 

By the way of the February 2009 rating decision, the RO increased 
the assigned evaluation from 50 to 70 percent for PTSD, effective 
from December 4, 2008.  In addition, in February 2009, the RO 
granted entitlement to a TDIU, effective December 4, 2008. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
PTSD has been productive of a disability picture that more nearly 
approximates occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous depression affecting the ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships; however, the preponderance of the evidence shows 
that he does not have total social and occupational impairment 
due to his PTSD.

2.  Since December 5, 2005, the service-connected PTSD alone is 
shown to prevent the Veteran from obtaining and maintaining all 
forms of substantially gainful employment consistent with his 
educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent evaluation, 
but not more, for the service-connected PTSD are met effective 
December 5, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).  

2.  The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected disability 
are met, effective December 5, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Both issues on appeal arise from the Veteran's disagreement with 
the initial grant of the benefits awarded.  Since they are both 
downstream issues, further notice is also not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to notify 
is therefore required.  

Relevant to the duty to assist, all identified medical treatment 
records have been obtained and considered.  The Veteran was 
afforded VA psychiatric examinations in May 2006 and December 
2008.  In these examination reports, the VA examiners fully 
identified and evaluated the severity of the Veteran's 
symptomatology due to his PTSD.  These examinations are 
accordingly fully adequate for rating purposes.  

Thus, the Veteran will not be prejudiced by the Board proceeding 
to the merits of his claim. Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Higher Rating for PTSD

Legal Criteria

The Veteran claims entitlement to an evaluation in excess of 50 
percent for his PTSD for the period prior to December 4, 2008, 
and an evaluation in excess of 70 percent effective thereafter. 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  This practice is known as "staged" 
ratings.  

The Veteran's disability due to PTSD has been evaluated under a 
general set of criteria applicable to psychiatric disabilities 
found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  From December 
5, 2005, to December 3, 2008, the Veteran's disability was 
assigned a 50 percent rating, and since December 4, 2008, a 70 
percent disability rating was assigned.  

Under the criteria found at Diagnostic Code 9411, a 50 percent is 
warranted for occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  More severe symptomatology warrants even 
higher evaluations.  Id.  

A  higher disability evaluation of 70 percent is warranted for 
PTSD manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.  Id.

A  total, or100 percent, disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the medical 
findings that may be employed in that determination, and it is 
highly probative, as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability.  VAOPGCPREC 
10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM- IV, the pertinent GAF scale scores are 
explained in the following paragraphs.  

A GAF score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).

A GAF score of 41 to 50 indicates that the examinee has serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2009).  

Factual Background and Analysis 

At the onset, the Board notes that the RO has assigned "staged 
ratings" for the Veteran's disability due to PTSD, with a 50 
percent evaluation from December 5, 2005 to December 3, 2008, and 
as 70 percent disabling since December 4, 2008.  As explained 
below, the Board finds that the evidence of record shows that the 
signs and symptoms of the Veteran's PTSD more closely 
approximates the criteria reflected by a 70 percent disability 
rating for the entire period under appeal.  The current "staged 
ratings" are not warranted.  See 38 C.F.R. § 4.1.

The claims folder shows that the Veteran's PTSD has been 
evaluated three times during the period under appeal - one by a 
private psychologist and twice by VA.  

A December 2005 initial private psychiatric evaluation by Dr. L. 
G., MA shows that the Veteran was diagnosed with PTSD related to 
his inservice combat stressors.  The Veteran was assigned a GAF 
scaled score of 39.  The evaluation report shows that on mental 
status examination the Veteran was cooperative and orient.  The 
Veteran had a dysphoric mood and restricted affect.  
Concentration and memory problems were observed.  The Veteran's 
judgment and insight were evaluated as fair, and his thought 
process was linear.  The Veteran denied any suicidal or homicidal 
ideations.  He reported symptoms of sleep impairment, 
irritability and avoidance of others.  Dr. G. found that the 
Veteran's symptoms "have interfered significantly in his 
personal, social and professional life."  Dr. G also noted that 
his symptomatology prevents him from being "consistently 
productive" and severely compromised his ability to initiate and 
sustain work relationships.  Dr. G. opined that the Veteran was 
permanently and totally disabled and unemployable due to his PTSD 
symptoms. 

The Veteran was afforded a VA psychiatric examination in May 
2006.  The examination report shows that the Veteran was 
diagnosed with PTSD, and he was assigned a GAF scaled score of 
52.  In the examination report, the examiner noted that the 
Veteran reported symptoms of sleep impairment, anxiety, intrusive 
thoughts, avoidance of others and places that arouse recollection 
of the traumas, diminished interest in activities and others, and 
visual hallucinations.  The Veteran reported that his symptoms 
affected his ability to drive for long distances.  The Veteran 
denied major problems with irritability and suicidal and 
homicidal thoughts.  On mental status examination, the examiner 
observed the Veteran had a depressed mood and problems with 
memory and concentration, but otherwise there were no remarkable 
findings.  It was noted that the Veteran had been married for 
over 35 years and he had retired from his work 10 years prior 
because of age.  The examiner did not provide an opinion as to 
the severity of the Veteran's occupational and social impairment 
due to his PTSD symptoms. 

In December 2008, the Veteran was afforded another VA examination 
in conjunction with his claim.  The examination report shows that 
the Veteran was assigned a GAF scale score of 45.   The Veteran 
reported he was withdrawn and non-communicative with his wife at 
times and socially isolated from others.  He reported a history 
of sleep impairment and persistent visual hallucinations, and he 
denied suicidal ideation, history of violence, and panic attacks.  
It was noted that the Veteran had retired from his employment as 
a painter because of his age and his inability to climb ladders 
due to physiological problems.  Mental status examination 
revealed the Veteran had fatigued psychomotor activity, hesitant 
speech, constricted affect, anxious mood, rambling thought 
process, and preoccupied thought content on one or two topics.  
The Veteran had good impulse control and a cooperative attitude, 
and he was able to maintain personal hygiene.   The examiner 
opined that the Veteran's symptomatology caused him deficiencies 
in most areas, such as judgment, thinking, family relations, and 
mood, but he was not totally disabled due to these PTSD symptoms. 

Additionally, the record contained a December 2008 treatment 
summary from Dr. G. that showed the Veteran had been receiving 
treatment since 2005.  Dr. G. found that the Veteran's symptoms 
continued to significantly interfered with his personal, social 
and occupational functions, and they would likely cause him 
marked difficulty in adapting to stressful situation that are 
inherent in the work environment.  Dr. G. assigned the Veteran a 
GAF scaled score of 39.  

Based on a review of the record, the Board finds that for the 
entire period under appeal, the Veteran's symptomatology more 
closely approximated the level depicted by the criteria for a 70 
percent disability rating, but no higher.  

The evidence of record shows that the Veteran's PTSD was 
manifested by depressed mood, restricted affect, lack of 
interest, anxiety, impaired memory and concentration, 
irritability, affected speech and thought process, intrusive 
thoughts, estrangement from others, sleep impairment from 
nightmares, visual hallucinations, and difficulty maintaining 
work relationships.  The Veteran has been consistently assigned a 
GAF scaled score of 39 to 52, which is indicative of major to 
moderate impairment.  Additionally, it has been noted that the 
Veteran's symptomatology would cause him marked difficulty in 
adapting to stressful situation, such as those inherent in the 
work environment.  These symptoms are more closely approximate 
the criteria indicative of a 70 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the record shows that the Veteran's disability picture 
changed significantly as of his December 4, 2008, VA examination, 
it does not approach an increase in the severity of the Veteran's 
symptomatology above that contemplated by the 70 percent 
disability rating.   The Board has considered Dr. G.'s statements 
that the Veteran is totally disabled due to his PTSD disability; 
however, the severity of the Veteran's symptoms reported by the 
treating psychologist did not approach the level of severity more 
serious disability than that contemplated by a 70 percent rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

None of the other symptoms contemplated by the 100 percent 
disability rating, except for the Veteran's reports of 
hallucinations, is present in this case.  There is no objective 
medical evidence showing of gross impairment in thought processes 
or communication, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability maintain minimal 
personal hygiene, disorientation to time or place, or gross 
memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
finds that the Veteran's symptomatology more closely approximates 
the criteria associated with a 70 percent rating, than those 
contemplated by a higher evaluation.  Id.  

Based on the foregoing, the Board finds that the Veteran's 
disability due to PTSD more closely approximates the criteria 
associated with a 70 percent rating for the entire period under 
appeal.  At no point does the record reflect that a total, or 100 
percent, rating is warranted.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board has also considered whether at any point during the 
course of this appeal that the Veteran's disability due to PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 
(1996). 

In this case, there are no exceptional or unusual factors with 
regard to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, at  no point does the record 
establish that the assigned rating criteria are inadequate for 
rating the Veteran's PTSD; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

3.  Earlier Effective Date for TDIU

The Veteran was granted entitlement to TDIU on December 4, 2008 
under 38 C.F.R. § 4.16(a).  The Veteran asserts he is entitled to 
an earlier effective date. 

The Veteran's claim for entitlement to TDIU is part of his claim 
for a higher initial rating following the grant of service 
connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (holding that a claim for a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) is part of an increased rating claim when 
such a claim is raised by the record).  Here, the record shows 
that in Dr. G. opined that the Veteran was unemployable because 
of his PTSD in the December 2005 private psychiatric evaluation.  

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be assigned where the 
scheduler rating is less than total when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  

Here, the record shows that the Veteran has been entitled to a 70 
percent disability rating for PTSD since December 5, 2005.  As of 
that date, the Veteran met the schedular requirements for TDIU 
under 38 C.F.R. § 4.16(a) and the evidence of record shows that 
his PTSD prevented him from earning substantially gainful 
occupation.  Prior to December 5, 2005, the Veteran was not 
service connect for any disability; there was no basis for 
entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, entitlement to 
an earlier effective date of December 5, 2005, and no earlier, 
for entitlement to TDIU is granted. 


ORDER

A 70 percent evaluation, but not higher, for the service-
connected PTSD is granted effective December 5, 2005, subject to 
the regulations governing the payment of VA monetary benefits.

A TDIU is granted, effective December 5, 2005, subject to the 
regulations governing the payment of VA monetary benefits. 



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


